—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 22, 1999, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel at trial. A defendant’s right to effective assistance of counsel is satisfied when, under the totality of circumstances existing at the time of representation, counsel provided the defendant with “meaningful representation” (People v Benevento, 91 NY2d 708, 712). The test is one of reasonable competence, not perfect representation (see, People v Modica, 64 NY2d 828, 829; People v Benevento, supra). A reviewing court must avoid confusing “true ineffectiveness with mere losing tactics and according undue significance to retrospective analysis” (People v Baldi, 54 NY2d 137, 146). Having duly considered all of the circumstances involved in this case, we conclude that the defendant was provided with meaningful representation (see, People v Henry, 95 NY2d 563, 566).
The trial court providently exercised its discretion in concluding that the defendant was competent to proceed to trial and subsequently, to be sentenced (see, People v Gensler, 72 NY2d 239, 244). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.